

EXHIBIT 10.2


AMN HEALTHCARE
EQUITY PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
(ADJUSTED EBITDA MARGIN)
THIS PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), made this
_______________, 2017, by and between AMN Healthcare Services, Inc. (the
“Company”), a Delaware corporation, and ___________________ (the “Grantee”).
W I T N E S S E T H:
WHEREAS, the Company sponsors the AMN Healthcare Equity Plan, as Amended and
Restated (as may be amended from time to time, the “Plan”), and desires to
afford the Grantee the opportunity to share in the appreciation of the Company’s
common stock, par value $.01 per share (“Stock”), thereunder, thereby
strengthening the Grantee’s commitment to the welfare of the Company and
Affiliates and promoting an identity of interest between stockholders and the
Grantee.
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.    Definitions.
The following definitions shall be applicable throughout the Agreement. Where
capitalized terms are used but not defined herein, their meaning shall be that
set forth in the Plan (unless the context indicates otherwise).
(a)    “Adjusted EBITDA” means for the Company and its wholly owned Subsidiaries
on a consolidated basis, net income (loss) plus interest expense (net of
interest income), income taxes, depreciation and amortization, acquisition
related costs, stock-based compensation expense and net income (loss) from
discontinued operations, net of tax. The Company’s Adjusted EBITDA may be
adjusted at the Committee’s discretion to exclude the impact of extraordinary
items that are included in the Company’s adjusted earnings per share
reconciliation table that is part of the Company’s earnings release or changes
in GAAP treatment of revenue/expenses.
(b)    “Adjusted EBITDA Margin” means for the Company and its wholly owned
Subsidiaries on a consolidated basis, Adjusted EBITDA divided by gross revenue,
expressed as a percentage.
(c)    “Affiliate” means (i) any entity that directly or indirectly is
controlled by, or is under common control with, the Company and (ii) any entity
in which the Company has a significant equity interest, in either case, as
determined by the Committee.
(d)    “Change in Control” means:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3


Page 1 of 9



--------------------------------------------------------------------------------



EXHIBIT 10.2


promulgated under the Exchange Act) of a majority of the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors;
(ii)    the sale of all or substantially all of the business or assets of the
Company; or
(iii)    the consummation of a merger, consolidation or similar form of
corporate transaction involving the Company that requires the approval of the
Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), if immediately
following such Business Combination: (x) a Person is or becomes the beneficial
owner, directly or indirectly, of a majority of the combined voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
or (y) the Company’s stockholders prior to the Business Combination
thereafter cease to beneficially own, directly or indirectly, a majority of the
combined voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), counting for this purpose only voting securities of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) received by such stockholders in connection with the Business
Combination. “Surviving Corporation” shall mean the corporation resulting from a
Business Combination, and “Parent Corporation” shall mean the ultimate parent
corporation that directly or indirectly has beneficial ownership of a majority
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation entitled to vote generally in the election of directors.
(e)    “Credited Service” means the performance of Service on a substantially
full time basis for a continuous twelve-month period. For this purpose,
substantially full time basis shall mean that the employee or consultant
provides regular and recurring services to the Company of at least 32 hours each
week. The taking of approved paid time off or legally mandated leave, such as
FMLA, does not interrupt this period of Credited Service.
(f)    “Disabled” has the meaning set forth in Section 13(c)(ii) of the Plan.
(g)    “Grant Date” means _______________, 2017, which is the date the Committee
authorized this PRSU grant.
(h)    “NQDC Plan” means the Company’s 2005 Amended and Restated Executive
Nonqualified Excess Plan, as may be amended from time to time.
(i)    “Performance Period” means January 1, 2019 through December 31, 2019.
(j)    “Performance Restricted Stock Unit(s)” or “PRSU(s)” means the performance
restricted stock units granted under Section 2.
(k)    “Service” means the performance of services for the Company (or any
Affiliate) by a person in the capacity of an officer or other employee or key
person (including consultants).
(l)    “Vesting Date” means the date on which the Grantee has performed three
full periods of Credited Service the first period of which shall commence on the
date hereof; provided,


Page 2 of 9



--------------------------------------------------------------------------------



EXHIBIT 10.2


however, that in the event of a Change in Control, the Vesting Date shall be
determined as set forth in Section 11(a) below.
2.    Grant of Performance Restricted Stock Units. Subject to the terms and
conditions set forth herein, the Company hereby grants to the Grantee ______
(the “Target Number”) PRSUs. The Committee will determine the number of PRSUs at
the end of the Performance Period (“Actual PRSUs”) in accordance with the
Adjusted EBITDA Margin Table attached hereto as Schedule I (the “Adjusted EBITDA
Margin Table”), which Actual PRSUs will be subject to additional time-based
vesting. The number of Actual PRSUs may be greater or fewer than the Target
Number.
3.    Vesting Schedule. Except as otherwise set forth in this Agreement or in
the Plan, the Actual PRSUs (as determined in accordance with the Adjusted EBITDA
Margin Table) shall vest on the Vesting Date. All PRSUs that do not become
Actual PRSUs shall be cancelled and be null and void on the date the Committee
calculates the Adjusted EBITDA Margin for the Performance Period, which shall
occur within sixty (60) days of the end of the Performance Period (the
“Calculation Date”).
4.    Settlement and Deferral of PRSUs.
(a)    Each vested Actual PRSU entitles the Grantee to receive one share of
Stock on the “Settlement Date,” which shall be the later of (i) the Vesting Date
(or the Calculation Date, if later than the Vesting Date), and (ii) the end of
the deferral period specified by the Grantee. The deferral period shall be no
less than four (4) years and five (5) days from the Grant Date. Such deferral
election shall be made within 30 days of the Grant Date. Any deferral of the
PRSUs shall be subject to the NQDC Plan and the applicable deferral election
form.
(b)    Shares of Stock underlying the vested Actual PRSUs shall be issued and
delivered to the Grantee in accordance with paragraph (a) and upon compliance to
the satisfaction of the Committee with all requirements under applicable laws or
regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Committee as to such compliance shall
be final and binding on the Grantee. The shares of Stock delivered to the
Grantee pursuant to this Section 4 shall be free and clear of all liens, fully
paid and non-assessable. In no event shall fractional shares of Stock be issued.
(c)    Until such time as shares of Stock have been issued to the Grantee
pursuant to paragraph (b) above, and except as set forth in Section 5 below
regarding dividend equivalents, the Grantee shall not have any rights as a
holder of the shares of Stock underlying this Grant including but not limited to
voting rights.
(d)    The Grantee may be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Stock or other property deliverable in respect of a
vested Actual PRSU or from any compensation or other amounts owing to the
Grantee the amount (in cash, Stock or other property) of any required tax
withholding and payroll taxes in respect of such Actual PRSUs vesting or
settlement and to take such other action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes.


Page 3 of 9



--------------------------------------------------------------------------------



EXHIBIT 10.2


(e)    Without limiting the generality of clause (d) above, in the Committee’s
sole discretion the Grantee may satisfy, in whole or in part, the foregoing
withholding liability by having the Company withhold from the number of shares
of Stock otherwise issuable pursuant to the settlement of vested Actual PRSUs a
number of shares with a Fair Market Value equal to such withholding liability.
5.    Dividend Equivalents. If on any date the Company shall pay any cash
dividend on shares of Stock of the Company, the number of Actual PRSUs credited
to the Grantee pursuant to the Adjusted EBITDA Margin Table shall, as of such
date (or as of the Calculation Date if such dividend occurs before the
Calculation Date), be increased by an amount determined by the following
formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional PRSUs to be credited to the Grantee on such
dividend payment date;
X = the aggregate number of PRSUs (whether vested or unvested) credited to the
Grantee as of the record date of the dividend (or the Calculation Date, as
applicable);
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
For the avoidance of doubt, no dividend equivalents shall be credited to PRSUs
prior to the determination of the number of Actual PRSUs.
6.    Termination of Employment.
(a)    If, prior to the Settlement Date, the Grantee shall undergo (other than
by reason of death or becoming Disabled) a termination of full-time employment
if an employee (and also termination of Service if a director), all unvested
PRSUs(or all unvested Actual PRSU’s, as applicable) at the date of such
termination shall be cancelled on such date.
(b)    On the date of the Grantee’s death or upon determination by the Committee
in its sole discretion that the Grantee has become Disabled (in each case, if
after the Grant Date and prior to the Vesting Date), 100% of the Target Number
of PRSUs shall become immediately vested and, regardless of the Grantee’s
deferral election, the Company as soon as reasonably practicable shall issue
shares of Stock to the Grantee (or the Grantee’s designated beneficiary or
estate executor in the event of the Grantee’s death) with respect to the Target
Number of PRSUs. In the event the Grantee dies or becomes Disabled (as
determined by the Committee in its sole discretion) on or after the Vesting Date
and prior to (or on) the Settlement Date, the Grantee shall be entitled to
receive shares of Stock underlying all vested Actual PRSUs and the Company as
soon as reasonably practicable shall issue the applicable number of shares of
Stock to the Grantee (or the Grantee’s designated beneficiary or estate executor
in the event of the Grantee’s death).


Page 4 of 9



--------------------------------------------------------------------------------



EXHIBIT 10.2


7.    Company; Grantee.
(a)    The term “Company” as used in this Agreement with reference to employment
shall include the Company, its Subsidiaries and its Affiliates, as appropriate.
(b)    Whenever the word “Grantee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the PRSUs may be transferred by will or by the laws of descent
and distribution, the word “Grantee” shall be deemed to include such person or
persons.
8.    Non-Transferability.  The PRSUs granted herein are not transferable by the
Grantee other than to a designated beneficiary upon death, by will or the laws
of descent and distribution, to a trust solely for the benefit of the Grantee or
his/her immediate family or, in the case of the PRSUs being held by such a
trust, by the trustee.
9.    Forfeiture for Violation of Restrictive Covenants.
(a)    Non-Compete. The Grantee agrees that during the term of the Grantee’s
employment and for a period of two years thereafter (the “Coverage Period”) the
Grantee will not engage in, consult with, participate in, hold a position as
shareholder, director, officer, consultant, employee, partner or investor, or
otherwise assist any business entity (i) in any State of the United States of
America or (ii) in any other country in which the Company (which, for the
avoidance of doubt, includes for all purposes of this Section 9 any and all of
its divisions, Affiliates or Subsidiaries) has business activities, in either
case, that is engaged in (A) any activities that are competitive with the
business of providing (I) healthcare or other personnel on a temporary or
permanent placement basis to hospitals, healthcare facilities, healthcare
provider practice groups or other entities, or (II) clinical workforce
management services, or (B) any other business in which the Company is then
engaged, in each case, including any and all business activities reasonably
related thereto.
(b)    Non-Solicit. The Grantee agrees that during the Coverage Period, the
Grantee shall not solicit, attempt to solicit or endeavor to entice away from
the Company any person who, at any time during the term of the Grantee’s
employment was a healthcare professional (including a healthcare executive) of
the Company, or an employee, customer, permanent placement candidate, client or
supplier of the Company.
(c)    Confidential and Proprietary Information. The Grantee agrees that the
Grantee will not, at any time make use of or divulge to any other person, firm
or corporation any confidential or proprietary information concerning the
business or policies of the Company (which includes, for the avoidance of doubt,
any and all of its divisions, Affiliates or Subsidiaries). For purposes of this
Agreement, any confidential information shall constitute any information
designated as confidential or proprietary by the Company or otherwise known by
the Grantee to be confidential or proprietary information including, without
limitation, customer information. The Grantee acknowledges and agrees that for
purposes of this Agreement, “customer information” includes


Page 5 of 9



--------------------------------------------------------------------------------



EXHIBIT 10.2


without limitation, customer lists, all lists of professional personnel, names,
addresses, phone numbers, contact persons, preferences, pricing arrangements,
requirements and practices. The Grantee’s obligation under this Section 9(c)
shall not apply to any information that (i) is known publicly; (ii) is in the
public domain or hereafter enters the public domain without the fault of the
Grantee; or (iii) is hereafter disclosed to the Grantee by a third party not
under an obligation of confidence to the Company. The Grantee agrees not to
remove from the premises of the Company, except as an employee of the Company in
pursuit of the business of the Company or except as specifically permitted in
writing by the Company, any document or other object containing or reflecting
any such confidential or proprietary information. The Grantee recognizes that
all such information, whether developed by the Grantee or by someone else, will
be the sole exclusive property of the Company. Upon termination of employment,
the Grantee shall forthwith deliver to the Company all such confidential or
proprietary information, including without limitation all lists of customers,
pricing methods, financial structures, correspondence, accounts, records and any
other documents, computer disks, computer programs, software, laptops, modems or
property made or held by the Grantee or under the Grantee’s control in relation
to the business or affairs of the Company, and no copy of any such confidential
or proprietary information shall be retained by the Grantee.
(d)    Forfeiture for Violations. If the Grantee shall at any time violate the
provisions of Section 9(a), (b), or (c), the Grantee shall immediately forfeit
his/her Actual PRSUs (whether vested or unvested) and any issuance of shares of
Stock that occurs after (or within six (6) months before) any such violation
shall be void ab initio.
(e)    Additional Agreement. For the avoidance of doubt, this Section 9 shall be
in addition to and shall not supersede (or be superseded by) any other
agreements related to the subject matter of this Section 9 contained in any
confidentiality agreement, noncompetition agreement or any other agreement
between the Grantee and the Company.
10.    Rights as Stockholder.  The Grantee or a transferee of the Actual PRSUs
shall have no rights as a stockholder with respect to any share of Stock covered
by the Actual PRSUs until the Grantee shall have become the holder of record of
such share of Stock and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Stock for which the
record date is prior to the date upon which Grantee shall become the holder of
record thereof.
11.    Effect of Change in Control.
(a)    In the event of a Change in Control prior to the end of the Performance
Period, the Target Number of PRSUs shall automatically vest upon such Change in
Control. In the event of a Change in Control on or after the end of the
Performance Period, all Actual PRSUs shall automatically vest upon such Change
in Control. Unless such PRSUs are deferred under the NQDC Plan (in such event,
the NQDC Plan shall govern), the Company shall issue shares of Stock (or cash if
shares of Stock are no longer available) to the Grantee to settle the vested
PRSUs as soon as reasonably practicable, but in no event later than the end of
the short-term deferral period as defined under Section 409A.


Page 6 of 9



--------------------------------------------------------------------------------



EXHIBIT 10.2


(b)    The obligations of the Company under this Agreement shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of the Grantee’s rights under this Agreement in
any agreement or plan that it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.
12.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee at the Grantee’s address as recorded in the records of the
Company.
13.    No Right to Continued Employment.  This Agreement shall not be construed
as giving the Grantee the right to be retained in the employ or service of the
Company, a Subsidiary or an Affiliate. Further, the Company or an Affiliate may
at any time dismiss the Grantee or discontinue any consulting relationship, free
from any liability or any claim under this Agreement, except as otherwise
expressly provided herein.
14.    Binding Effect. Subject to Section 8 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.
15.    Amendment of Agreement. The Committee may, to the extent consistent with
the terms of this Agreement, waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, any portion of
the PRSUs heretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely impair the rights of the Grantee in respect of
any PRSUs already granted shall not to that extent be effective without the
consent of the Grantee.
16.    PRSUs Subject to Plan and NQDC Plan. By entering into this Agreement, the
Grantee agrees and acknowledges that the Grantee has received and read a copy of
the Plan and a copy of the NQDC Plan. The PRSUs are subject to the terms of
Plan, and the NQDC Plan if the PRSUs are deferred under the NQDC Plan. The terms
and provisions of the plans as they may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of either the Plan or the
NQDC Plan, the applicable terms and provisions of the applicable plan will
govern and prevail.
17.    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.


Page 7 of 9



--------------------------------------------------------------------------------



EXHIBIT 10.2


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
AMN HEALTHCARE SERVICES, INC.
By:
        
Name:    Susan R. Salka
Title:    President and CEO

GRANTEE
By:

Name:    




Page 8 of 9



--------------------------------------------------------------------------------



EXHIBIT 10.2




SCHEDULE I
Adjusted EBITDA Margin Table
Actual PRSUs as defined in this Agreement shall be determined by the Committee
in accordance with the table below based on the Adjusted EBITDA Margin generated
during the Performance Period:




Page 9 of 9

